Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0000132
                                                       21-DEC-2016
                                                       09:50 AM



                            SCWC-13-0000132

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                            RAINIER ACACIO,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-13-0000132; CR. NO. 12-1-0049)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Rainier Acacio’s

Application for Writ of Certiorari, filed on November 9, 2016, is

hereby accepted and will be scheduled for oral argument.     The

parties will be notified by the appellate clerk regarding

scheduling.

           DATED:   Honolulu, Hawai#i, December 21, 2016.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson